Citation Nr: 1757256	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO. 14-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979 and from December 1980 until February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was provided a July 2017 hearing via video teleconference before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1. The Veteran has currently diagnosed obstructive sleep apnea.

2. The evidence is at least in equipoise as to whether the Veteran's sleep apnea first manifested in service or was otherwise incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran maintains that his sleep apnea was incurred in service as his symptoms began while he was on active duty and have continued to the present. Private and VA medical treatment records reflect that the Veteran sought treatment after service for sleep apnea including a CPAP titration in February 2011. The Board therefore finds that the Veteran has a current diagnosis of obstructive sleep apnea.

Service treatment records are silent concerning treatment for or diagnosis of sleep apnea. The Veteran's October 1996 service discharge examination reflects he had no trouble sleeping, and he did not report any symptoms associated with sleep apnea. 

The Veteran submitted lay statements in support of his claim for service connection. One August 2011 buddy statement submitted from R. M., a friend who served with him, noted that he slept in the same berthing department at the same time as the Veteran for over a year. He reported the Veteran as snoring very intensely while trying to sleep. For brief periods of time the Veteran would go quiet then take a quick gasp of air and begin to snore again. A statement from D.R.W., another service member, reported that the Veteran slept in the next row from him and he recalled the Veteran snoring so loudly that it prevented others from sleeping. He further reported hearing the Veteran waking up gasping for air. An August 2011 statement of M.G. reported that they shared sleeping quarters and he recalled the Veteran's snoring being louder than others. He reported that he would shake him to try to stop the snoring and it only stopped briefly. He even requested to change racks to be farther away from the Veteran so he could get rest. E.B. reported he was also onboard the same ship with the Veteran and slept in the same berthing compartment. He recalled the Veteran would snore very loudly and described it as "nightly, prolonged and painstaking." The Veteran's sister, T.C. explained that he never snored prior to service and she first recalled him snoring a couple times when he was home on leave. She reported in the 1980s she stayed with him for about 4-6 months and remembered his snoring waking him up. Another statement dated August 2011 from the Veteran's wife noted that in the 1980's while the Veteran was in active duty, the Veteran's snoring has gotten progressively louder, and she observed him gasping for air while trying to sleep. She also has observed him routinely falling asleep at public events or at church and stating that he felt like he did not sleep. The Veteran's cousin C.G.L. and a friend R.T. also described recalling the Veteran snoring so loudly she could hear it through the walls.

The evidence also includes an October 2012 statement from Dr. E.M., a private physician who examined the Veteran. Dr. E.M. indicated that he had examined the Veteran and viewed the Veteran's VA treatment records, service medical records, supporting statements, and other information. Dr. E.M. Dr. E.M. indicated that he had examined and treated the Veteran for sleep apnea. According to the doctor the Veteran had a long history of snoring, which supported the supposition that sleep apnea was present during active service. At present, the Veteran had a diagnosis of sleep apnea. Based on review of the available record, the doctor opined that the Veteran currently suffers from obstructive sleep apnea and that it is more likely than not that the condition onset during active duty service. Additionally, a September 2011 report from A.R., M.D. concluded the Veteran had sleep apnea and indicated the diagnosis probably goes back many years with documented loud snoring and reported fatigue. A November 2011 report of J.W.B., M.D. clearly outlined the Veteran's medical history and the lay statements of reported symptoms in service. He cited to medical literature, polysomnography studies of the veteran and his treatment notes from 2009 to 2010 and concluded that more likely than not a nexus existed between the Veteran's current sleep apnea and service. He cited to the compelling evidence that the condition began during service as noted in the buddy statements supporting the Veteran's sleep pattern symptoms and further noted that it was likely the sleep disorder was worsened during active service due to his job requirements which resulted in variability in sleep architecture, including variation in sleep-wake cycles and intermittent sleep deprivation. 

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed sleep apnea was incurred in service. Although there was no record in the Veteran's service medical records of treatment for sleep apnea, Drs. E.M., J.W.B and A.R. all opined that the Veteran's currently diagnosed sleep apnea was present during service, but went undiagnosed. In addition, the Veteran submitted buddy statements which show that the Veteran exhibited symptoms of sleep apnea during service. The Board find's private physician opinions are competent, credible and supported by a reasoned rationale. Similarly, the Veteran's wife and others who submitted buddy statements are competent to report what they observed of his sleep habits, and they are consistent with each other regarding his snoring and breathing pauses. There is no basis upon which to question their credibility. Moreover, the symptoms manifested in service were ultimately diagnosed as sleep apnea.

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49. Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran. See 38 C.F.R. § 3.102. The Veteran's claim for service connection for sleep apnea is granted.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


